Case: 20-1403   Document: 72     Page: 1   Filed: 05/12/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   UNILOC 2017 LLC,
                       Appellant

                            v.

                      APPLE INC.,
                     Cross-Appellant

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                   Intervenor
             ______________________

                  2020-1403, 2020-1404
                 ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00884.
                  ______________________

                 Decided: May 12, 2021
                 ______________________

     BRIAN MATTHEW KOIDE, Etheridge Law Group, South-
 lake, TX, argued for appellant. Also represented by JAMES
 ETHERIDGE, RYAN S. LOVELESS, BRETT MANGRUM, JEFFREY
 A. STEPHENS.
Case: 20-1403     Document: 72      Page: 2    Filed: 05/12/2021




 2                                 UNILOC 2017 LLC   v. APPLE INC.




     KEVIN SCOTT PRUSSIA, Wilmer Cutler Pickering Hale
 and Dorr LLP, Boston, MA, argued for cross-appellant.
 Also represented by MARK CHRISTOPHER FLEMING;
 CRISTINA SALCEDO, Los Angeles, CA.

     MARY L. KELLY, Office of the Solicitor, United States
 Patent and Trademark Office, Alexandria, VA, for interve-
 nor. Also represented by SARAH E. CRAVEN, MICHAEL S.
 FORMAN, DANIEL KAZHDAN, THOMAS W. KRAUSE, FARHEENA
 YASMEEN RASHEED.
                 ______________________

     Before PROST, Chief Judge, BRYSON and REYNA, Circuit
                            Judges.
 BRYSON, Circuit Judge.
      Uniloc 2017 LLC appeals from a decision of the Patent
 Trial and Appeal Board in an inter partes review of Uniloc’s
 U.S. Patent No. 8,539,552 (“the ’552 patent”). The Board
 held claims 1–17 and 23–25 of the ’552 patent invalid for
 obviousness in view of U.S. Patent No. 6,324,279 to Kal-
 manek et al. (“Kalmanek”). Uniloc argues that the Board’s
 decision as to those claims resulted from an erroneous con-
 struction of a claim term. In its cross-appeal, Apple Inc.
 argues that the Board erred by holding that Apple failed to
 show that the remaining claims of the ’552 patent, claims
 18–22, would have been obvious in view of Kalmanek. We
 affirm.
                               I
                               A
     Modern telecommunications systems using Voice over
 Internet Protocol (“VoIP”) offer clients various optional fea-
 tures, such as caller-ID, call waiting, multi-line service,
 and different levels of service quality known as the “codec
 specification.” The ’552 patent is directed to a system and
Case: 20-1403      Document: 72     Page: 3    Filed: 05/12/2021




 UNILOC 2017 LLC   v. APPLE INC.                              3



 method to police the use of those features. ’552 patent, Ab-
 stract; id. at col. 13, ll. 66–67; id. at col. 18, ll. 17–31.
      The patent recognizes that the proliferation of intelli-
 gent client devices in communication networks requires
 providers to maintain control over the use of their net-
 works’ features in order to continue generating revenue.
 Id. at col. 1, ll. 31–55. To achieve that control, the patented
 system employs an enforcement mechanism within the
 provider’s core network through which clients send “signal-
 ing messages” for setting up their communication sessions.
 Id. at col. 7, ll. 32–42. Because the enforcement point sits
 between the sender of the communication and the intended
 recipient, the provider can inspect the signaling messages
 sent between the two and ensure that both are authorized
 to use particular features. See id. at col. 7, line 53, through
 col. 8, line 11.
     The ’552 patent has five independent claims: claims 1,
 6, 18, 23, and 24. Claim 1 recites the following:
     A method for controlling a plurality of services in
     packet-based networks, the method comprising:
     a network entity intercepting a signaling message
     associated with a call between a sender device of
     the message and an intended recipient device of the
     message, wherein the signaling message includes
     an indication of one type of the plurality of services
     which the signaling message is intended to invoke;
     the network entity making a determination of
     whether either the sender device or the intended
     recipient device is authorized to invoke the type of
     service indicated in the signaling message based in
     part on a device profile maintained in part on a re-
     mote enforcement point, wherein the type of ser-
     vice comprises at least one of caller-ID, call
     waiting, multi-way calling, multi-line service, and
     codec specification; and
Case: 20-1403      Document: 72      Page: 4     Filed: 05/12/2021




 4                                 UNILOC 2017 LLC    v. APPLE INC.



     the network entity filtering the signaling message
     based on the determination such that the signaling
     message is transmitted to the intended recipient
     device if either the sender device or the intended
     recipient device is authorized to invoke the type of
     service indicated in the signaling message.
 Id. at col. 19, line 60, through col. 20, line 15.
     The independent claims are similar in many respects.
 Each requires “determining” whether a client device is au-
 thorized to invoke or receive a particular service and “fil-
 tering” the signaling message based on that authorization.
 See, e.g., id. at col. 22, ll. 34–54 (claim 24) (requiring that a
 “border element” transmit a signaling message “if either of
 the end devices associated with that SIP signaling message
 is authorized for a service”). In addition, claims 1, 6, 18,
 and 23 require “intercepting” the signaling message before
 the determining and filtering steps are completed. Claim
 24 does not recite an intercepting step. See id. at col. 22, ll.
 34–54.
     Claims 1, 6, 23, and 24 require an authorization related
 to at least one service type. Claim 18 requires authoriza-
 tions related to at least two service types. The services rel-
 evant to this appeal are caller-ID and codec specification.
    Kalmanek discloses a system for exchanging signaling
 messages between a calling party and a called party, 1 both
 of which are outside the direct control of the service


     1    Across Kalmanek’s various embodiments, the call-
 ing party is sometimes referred to as the originating broad-
 band telephony interface (“BTIO”) or the originating
 telephone interface unit (“TIUO”). See, e.g., Kalmanek, col.
 46, ll. 55–64. The called party is sometimes referred to as
 the terminating broadband telephony interface (“BTIT”) or
 the terminating telephone interface unit (“TIUT”). See, e.g.,
 id. at col. 9, ll. 33–39.
Case: 20-1403      Document: 72        Page: 5   Filed: 05/12/2021




 UNILOC 2017 LLC   v. APPLE INC.                                5



 provider. Kalmanek, col. 2, ll. 3–4; id. at col. 6, ll. 13–17.
 The signaling messages are routed through at least one
 “gate controller” that has access to authentication data-
 bases and customer profile information. Id. at col. 2, ll. 4–
 5; id. at col. 6, ll. 41–48. The gate controller can authenti-
 cate the identity of the calling party and authorize the ser-
 vice sought by the calling party. Id. at col. 6, ll. 49–55.
 Similar actions can be taken with respect to the called
 party. See, e.g., id. at col. 56, ll. 17–25. The services cov-
 ered by Kalmanek include caller-ID, see id. at col. 21, ll.
 53–59, and enhanced levels of call quality, see id. at col. 3,
 ll. 60–64.
      Kalmanek divides its call network into two parts—the
 originating side and the terminating side. See id. at col. 5,
 ll. 54–67; see also id. at Figs. 1 and 6. There is a gate con-
 troller on the originating side (the “originating gate con-
 troller” or “GCO”) and a gate controller on the terminating
 side (“terminating gate controller” or “GCT”). Id. at col. 9,
 ll. 33–39; id. at Fig. 1. To initiate a call, the calling party
 creates a message referred to as the “SETUP message.”
 The calling party sends that message along a path, first to
 the originating gate controller, then to the terminating
 gate controller, and finally to the called party. See id. at
 col. 13, ll. 18–24. The called party responds by creating an
 acknowledgment message referred to as the “SETUPACK
 message.” The called party sends that message along a re-
 turn path, first to the terminating gate controller, then to
 the originating gate controller, and finally to the calling
 party. See id. at col. 13, ll. 33–41; see also id. at Fig. 6. The
 SETUP and SETUPACK messages contain various param-
 eters pertaining to the call and the clients on the call; those
 parameters are summarized in columns 21 and 22 of Kal-
 manek.
                                   B
     In April 2018, Apple filed a petition for inter partes re-
 view, alleging that all 25 claims of the ’552 patent were
Case: 20-1403     Document: 72      Page: 6    Filed: 05/12/2021




 6                                UNILOC 2017 LLC   v. APPLE INC.



 unpatentable.     Apple Inc. v. Uniloc 2017 LLC, No.
 IPR2018-00884, Petition at 1 (P.T.A.B.) (filed Apr. 10,
 2018) (“Petition for IPR”). Apple asserted that the “inter-
 cepting” term in the independent claims should be con-
 strued to mean “the signaling [message] is received by a
 network entity located between the endpoints of the call.”
 Id. at 8. Uniloc disagreed, arguing that the term “inter-
 cepting” should be construed to exclude the receipt of a sig-
 naling message by the intended recipient of that message.
 Apple Inc. v. Uniloc 2017 LLC, No. IPR2018-00884, Patent
 Owner’s Preliminary Response at 4–6 (P.T.A.B.) (filed July
 20, 2018).
     Apple alleged that claim 1 would have been obvious
 over Kalmanek in view of the knowledge of a person of or-
 dinary skill in the art of packet-based telecommunication
 systems. Petition for IPR, at 5, 18. For claim 1’s intercept-
 ing step, Apple pointed to Kalmanek’s description of the
 gate controller receiving the SETUP message on that mes-
 sage’s path to the called party. See id. at 24–25; see also id.
 at 26. For claim 1’s service-type limitation, 2 Apple pointed
 to the caller-ID parameter in Kalmanek’s SETUP and
 SETUPACK messages. Id. at 29–31. Apple identified the
 “CODING” parameter in the SETUP message as embody-
 ing a codec specification. Id. at 27–28.
     For claim 1’s step of determining an authorization re-
 lating to the service type, Apple pointed to Kalmanek’s de-
 scription of the originating and terminating gate
 controllers’ receipt of the SETUP and SETUPACK mes-
 sages and verification of the caller-ID information in those


     2   The service-type limitation in claim 1 provides:
 “wherein the signaling message includes an indication of
 one type of the plurality of services which the signaling
 message is intended to invoke . . . wherein the type of ser-
 vice comprises at least one of caller-ID, call waiting, multi-
 way calling, multi-line service, and codec specification.”
Case: 20-1403      Document: 72    Page: 7    Filed: 05/12/2021




 UNILOC 2017 LLC   v. APPLE INC.                             7



 messages. Id. at 34–36. Apple also alleged that Kalmanek
 “teaches that the gate controller determines if both the
 sender and recipient devices are authorized to invoke a co-
 dec specification.” Id. at 36. Apple explained:
     BTIO sends a SETUP message to GCOO that in-
     cludes one or more requested coding algorithms,
     which correspond to a desired quality of ser-
     vice/bandwidth to be implemented by [the originat-
     ing router]. . . . After the SETUP message reaches
     the called party, the BTIT sends a SETUPACK
     message that includes an acceptable CODING pa-
     rameter from those requested by the BTIO. . . . Kal-
     manek further teaches that the service provider
     then authorizes the requested quality of service for
     the call. . . . This authorization process is per-
     formed by the gate controllers utilizing the cus-
     tomer profile information.
 Id. at 36–37.
      For claim 1’s filtering step, Apple asserted that Kal-
 manek’s “network entity, namely GCT, filters the signaling
 message, including transmitting the SETUP message to
 BTIT, if BTIT has subscribed to the indicated service,
 namely caller ID indicated by the CID flag.” Id. at 40–41.
 Apple made that assertion under a bolded section heading
 for claim 1’s filtering step. See id. at 39–41. Apple did not,
 however, make an explicit assertion in that section that
 Kalmanek teaches the filtering step with respect to the co-
 dec service. See id.
      With respect to claim 18, Apple incorporated by refer-
 ence its mappings of Kalmanek to the various steps in
 claim 1. Id. at 51–53. For claim 18’s filtering step, Apple
 incorporated by reference its allegations concerning claim
 1’s filtering step.
     In its reply brief before the Board, Apple shifted posi-
 tions regarding claim 18. As to the codec service, Apple
Case: 20-1403     Document: 72      Page: 8    Filed: 05/12/2021




 8                                UNILOC 2017 LLC   v. APPLE INC.



 argued that Kalmanek’s gate controllers perform claim 18’s
 determining-an-authorization step when they act on the
 SETUP message, not just when they act on the
 SETUPACK message. See, e.g., Apple Inc. v. Uniloc 2017
 LLC, No. IPR2018-00884, Petitioner’s Reply at 15–17
 (P.T.A.B.) (filed Apr. 16, 2019). Apple also argued that Kal-
 manek teaches that the SETUP message is filtered with
 respect to the codec service because that message is for-
 warded unaltered to the called party following an authori-
 zation. Id. at 15.
     In its final written decision, the Board construed the
 term “intercepting” to mean that “the signaling message is
 received by a network entity located between the endpoints
 of the call.” Apple Inc. v. Uniloc 2017 LLC, No. IPR2018-
 00884, 2019 WL 4492895, at *5 (P.T.A.B. Sept. 18, 2019).
 The Board concluded that Kalmanek “explicitly discloses
 that the called party’s device, not the gate controller, is the
 intended end recipient of the setup message” and that “Kal-
 manek’s setup messages are passed through, or intercepted
 by, the gate controllers.” Id. at 9. In view of its claim con-
 struction, the Board held all claims in the ’552 patent un-
 patentable except for claim 18 and its dependent claims.
      With respect to claim 18 and its dependent claims, the
 Board ruled that Apple had not proved by a preponderance
 of the evidence that those claims were unpatentable. Id. at
 *16–18. The Board first noted that claim 18 and claim 1
 require similar steps, but that claim 18 requires those
 steps to be completed with respect to two services, such as
 caller-ID and codec specification. Id. at *16. The Board
 then noted that Apple’s petition had relied entirely on its
 allegations as to claim 1’s filtering step when asserting that
 Kalmanek teaches claim 18’s filtering step. Id. The Board
 reasoned that because Apple’s allegations as to claim 1’s
 filtering step did not address the codec service, Apple’s pe-
 tition failed to raise a viable invalidity theory against claim
 18. Id. at *16–17. The Board rejected Apple’s attempt in
Case: 20-1403      Document: 72         Page: 9   Filed: 05/12/2021




 UNILOC 2017 LLC   v. APPLE INC.                                9



 its reply brief to “re-characterize” its assertions in its peti-
 tion concerning claim 18’s filtering step. Id. at *17.
      The Board further held that even if Apple had ad-
 dressed the codec service in its allegations as to claim 18’s
 filtering step, it would still lose on the merits. Id. at *17–
 18. That was because claim 18 requires that the step of
 determining whether a user is authorized to invoke or re-
 ceive at least two services be performed in response to a
 single message, while Apple’s petition relied on two sepa-
 rate messages in Kalmanek to perform the determining
 step. Id.
                                   II
     On appeal, Uniloc contends that the Board’s construc-
 tion of “intercepting” in the independent claims was erro-
 neous and that the Board incorrectly held claims 1–17 and
 23–25 invalid as a result. 3 In its cross-appeal, Apple ar-
 gues that the Board erroneously rejected its challenge to
 claims 18–22.
                                   A
     Uniloc argues that under the plain and ordinary mean-
 ing of “intercepting,” the entity that “intercepts” a message
 cannot be an intended recipient of the message. To support
 that argument, Uniloc cites various dictionary definitions
 and relies on the following analogy: A player making an
 interception in football is not the intended receiver of the
 ball but instead seizes the ball on its way to the intended
 receiver. Uniloc contends that the Board’s construction im-
 properly permits the network entity intercepting the



     3   Uniloc also lodged a constitutional challenge to the
 Board’s decision based on Arthrex, Inc. v. Smith & Nephew,
 Inc., 941 F.3d 1320 (Fed. Cir. 2019). Uniloc has since with-
 drawn that challenge. See Dkt. No. 61, Uniloc 2017 LLC v.
 Apple, Inc., No. 20-1403 (Fed. Cir. Feb. 16, 2021).
Case: 20-1403    Document: 72      Page: 10    Filed: 05/12/2021




 10                              UNILOC 2017 LLC   v. APPLE INC.



 signaling message to be an intended recipient of the mes-
 sage even if there is an additional intended recipient down-
 stream.
     Uniloc is correct that the signaling message can have
 only one true “intended recipient,” as the claims of the ’552
 patent use that term. Claim 1 specifies that the inter-
 cepted signaling message is “associated with a call between
 a sender device of the message and an intended recipient
 device.” Claim 1 later refers to “the intended recipient,”
 making clear that the client device on the other end of the
 impending call is the one true “intended recipient.”
     However, just because the receiving client device is the
 ultimate “intended recipient” does not mean that the send-
 ing client device cannot intentionally direct the message to
 the intercepting entity. To the contrary, the patent con-
 templates that the sending client device will purposely di-
 rect the message through an intermediate recipient. For
 example, in one embodiment, the patent describes “a caller
 send[ing] an INVITE message to a callee by way of a proxy
 server,” ’552 patent, col. 6, ll. 1–2 (emphasis added), where
 the proxy server effectively performs the intercepting, de-
 termining, and filtering steps recited by the claims, see id.
 at col. 6, ll. 17–25.
      We hold that the claims encompass the situation in
 which a sending client device intentionally sends a signal-
 ing message to the intermediate network entity that per-
 forms the interception. Contrary to Uniloc’s contention,
 that construction is not at odds with the plain meaning of
 the claims. The receiving client device is still “the intended
 recipient” of the message because it is the ultimate, in-
 tended destination of that message; the intermediate net-
 work entity is not “the intended recipient,” even though it
 is intended to intercept the message on its way to the in-
 tended recipient. In that situation, “intercepting” retains
 a meaning distinct from merely “receiving.” The network
 entity “intercepts” the message, rather than merely
Case: 20-1403      Document: 72    Page: 11   Filed: 05/12/2021




 UNILOC 2017 LLC   v. APPLE INC.                           11



 “receiving” the message, because the network entity sits
 between the two client devices and processes the message
 during its passage from its source to its ultimate destina-
 tion.
      The Board made a similar observation in its decision,
 concluding that “[b]y the language of claim 1, the recited
 ‘intended recipient device’ must be the called device, not an
 intermediate network entity.” Apple, 2019 WL 4492895, at
 *5. Thus, any device sitting between the two end-clients
 cannot be “the intended recipient” of the signaling mes-
 sage, at least as the patent uses that term. See id. The
 Board concluded that “intercepting” means “the signaling
 message is received by a network entity located between
 the endpoints of the call.” Id. at *5. That construction cap-
 tures the idea that “intercepting” involves an entity, other
 than a client device, that receives and acts on the signaling
 message before it reaches its final destination.
     The Board’s construction is supported by the prosecu-
 tion history of U.S. Patent Application No. 10/671,375 (“the
 ’375 application”), which matured into the ’552 patent. In
 a non-final office action dated March 31, 2011, the exam-
 iner rejected certain independent claims of the ’375 appli-
 cation based in part on U.S. Patent Publication No.
 2003/0177363 to Yokota et al. (“Yokota”). At that time, “in-
 tercepting” was absent from the independent claims. See
 ’375 application, Response to Office Action dated June 24,
 2011, at 2–8. Claim 1, for example, required “a network
 entity receiving a signaling message within a communica-
 tion path between a sender device and an intended recipi-
 ent device.” See id. at 2 (emphasis added). To support the
 rejection, the examiner stated that Yokota teaches receiv-
 ing a signaling message “within a communication path be-
 tween a sender device and an intended recipient device.”
 ’375 application, Non-Final Office Action dated March 31,
 2011, at 2 (citing Yokota, ¶ 16).
Case: 20-1403    Document: 72      Page: 12    Filed: 05/12/2021




 12                              UNILOC 2017 LLC   v. APPLE INC.



     As the applicants subsequently argued in their re-
 sponse to the March 31 office action, Yokota discloses a
 user sending a request for service (e.g., video or music) to a
 provider that verifies the authenticity of the request and
 provides the service to the user in response. Response to
 Office Action at 11–12. Thus, “Yokota never discloses an
 intermediate entity intercepting any communication be-
 tween two other [user] devices, let alone a message associ-
 ated with a call between two other devices.” Id. at 12–13.
 “Instead, Yokota at best discloses a [provider] receiving a
 service request from the [user]. But this service request is
 sent from the [user] directly to the [provider], not to some
 other [user] apparatus.” Id. at 13.
     In their response to the office action, the applicants
 amended their claims by replacing the word “receiving”
 with “intercepting” and adding that the signaling message
 was “associated with a call” between two end users. Id. at
 2. According to the applicants, the amendment was en-
 tered at the recommendation of the examiner to “overcome
 the art of record” by “clarify[ing] that the independent
 claims involve a network entity intercepting messages that
 are associated with a call between two end users.” Id. at 10.
 The applicants emphasized that their claims were now pa-
 tentably distinguishable from Yokota because they “in-
 volve[d] a network entity receiving and filtering messages
 that are sent between two end users.” Id. at 9.
     The prosecution history indicates that the relevant dis-
 tinction between “receiving” and “intercepting” is that “in-
 tercepting” involves an entity other than a client device
 acting on the signaling message before it reaches its ulti-
 mate destination. The prosecution history thus supports
 the Board’s construction of “intercepting” as meaning that
 a signaling message is received by a network entity located
 between the endpoints of the call. Like the Board, we ar-
 rive at that construction by focusing on the prosecution his-
 tory, the specification, and the context of the particular
 claims in which the term “intercepting” appears. Those
Case: 20-1403      Document: 72     Page: 13    Filed: 05/12/2021




 UNILOC 2017 LLC   v. APPLE INC.                              13



 pieces of intrinsic evidence outweigh Uniloc’s reliance on
 dictionary definitions, see Finisar Corp. v. DirecTV Grp.,
 Inc., 523 F.3d 1323, 1328 (Fed. Cir. 2008); analogies, see
 Driessen v. Sony Music Ent., 640 F. App’x 892, 895 (Fed.
 Cir. 2016); and the purported plain meaning of “intercept-
 ing” in isolation, see Jansen v. Rexall Sundown, Inc., 342
 F.3d 1329, 1333 (Fed. Cir. 2003). 4
      Consistent with the Board’s construction of “intercept-
 ing,” Kalmanek discloses the “intercepting” limitation be-
 cause it teaches that its gate controller receives a signaling
 message from one party to a call, wherein the message is
 intended for another party to the call. In particular, Kal-
 manek teaches that “[s]ignaling messages are exchanged
 for a call between a calling party to a called party. A setup
 message for the call is exchanged through at least one gate
 controller.” Kalmanek, col. 2, ll. 2–5; see also id. at col. 13,
 ll. 8–29 (“FIG. 3 illustrates a flow chart for performing two-
 phase signaling in call connection . . . . At step 330, the
 originating TIU 170 sends a setup message to the originat-
 ing gate controller 110. . . . At step 340, the setup message
 is forwarded from the originating gate controller 110 to the
 terminating gate controller 111. At step 350, the setup
 message is forwarded from the terminating gate controller
 111 to the terminating TIU 171.”).




     4   Uniloc also relies on statements from its expert wit-
 ness, Dr. William C. Easttom, II, in support of its claim
 construction position. The Board, however, declined to
 credit that testimony over the intrinsic evidence in the rec-
 ord, both because Dr. Easttom failed to consider the full
 disclosure and prosecution history of the ’552 patent and
 because Uniloc hindered or prevented Apple from cross-ex-
 amining him. See Apple, 2019 WL 4492895, at *5 n.9. We
 uphold the Board’s decision not to give substantial weight
 to Dr. Easttom’s declaration for those reasons.
Case: 20-1403     Document: 72       Page: 14    Filed: 05/12/2021




 14                                 UNILOC 2017 LLC   v. APPLE INC.



     We therefore affirm the Board’s construction of “inter-
 cepting” and the Board’s holding that claims 1–17 and 23–
 25 of the ’552 patent would have been obvious in view of
 Kalmanek.
                                B
     On cross-appeal, Apple challenges the Board’s holding
 that Apple failed to raise a viable invalidity theory as to
 claim 18. Apple also contends that its invalidity theory for
 claim 18 is correct on the merits and that the Board erred
 by holding that Apple failed to show that claim 18 would
 have been obvious over Kalmanek.
     The Board held that Apple’s petition failed to raise a
 viable invalidity theory against claim 18 because it relied
 entirely on its allegations as to claim 1’s filtering step when
 asserting that Kalmanek teaches claim 18’s filtering step.
 Apple, 2019 WL 4492895, *16–17. That was fatal, accord-
 ing to the Board, because claim 18 requires its filtering step
 to be performed in relation to at least two services (e.g.,
 caller-ID and the codec specification), and Apple’s allega-
 tions as to claim 1’s filtering step were silent as to the codec
 specification, discussing only caller-ID. Id. Although Ap-
 ple argued in reply that Kalmanek teaches filtering relat-
 ing to the codec specification, the Board declined to credit
 that argument, viewing it as an improper attempt by Apple
 to re-characterize its petition. Id. at *17.
     We find it unnecessary to reach the procedural issue of
 whether Apple raised a viable invalidity theory against
 claim 18 in its petition. That is because even assuming
 there was no defect in Apple’s petition with respect to claim
 18’s filtering step, Apple would still lose on the merits of
 whether it showed that claim 18 would have been obvious
 in view of Kalmanek.
     Apple acknowledged at oral argument that claim 18
 prohibits two separate messages from satisfying the steps
 in that claim with respect to the caller-ID and codec
Case: 20-1403      Document: 72    Page: 15   Filed: 05/12/2021




 UNILOC 2017 LLC   v. APPLE INC.                           15



 services. That is, claim 18 does not permit one message to
 satisfy those steps with respect to caller-ID and another
 message to satisfy those steps with respect to codec.
     In its petition, Apple identified two separate messages
 as satisfying the steps of claim 18. With respect to caller-
 ID, Apple identified the SETUP message as the message
 on which Kalmanek’s gate controllers perform the inter-
 cepting and filtering steps. See Petition for IPR, at 21–26,
 40–41, 52–53. With respect to codec specification, Apple
 identified the SETUPACK message as the message on
 which Kalmanek’s gate controllers perform the step of de-
 termining an authorization. See id. at 36–37, 52.
      To be sure, when discussing claim 18’s determining
 step in its petition, Apple mentioned that the SETUP mes-
 sage “includes one or more requested [codec] algorithms”
 and that the SETUP message is sent to the originating gate
 controller. Id. at 36–37, 52. In that portion of Apple’s pe-
 tition, however, Apple was not asserting that the gate con-
 trollers’ handling of the SETUP message satisfies the
 determining step with respect to the codec specifica-
 tion. The sentences following the quoted portion of Apple’s
 petition make clear that Apple understood that the gate
 controllers cannot determine an authorization regarding
 codec until after (1) the SETUP message has been delivered
 to the called party, (2) the called party selects a codec for
 the call, and (3) the called party sends the SETUPACK
 message. See id. at 37 (“After the SETUP message reaches
 the called party, the [called party] sends a SETUPACK
 message that includes an acceptable CODING parameter
 from those requested by the [calling party]. . . . Kalmanek
 further teaches that the service provider then authorizes
 the requested quality of service for the call.” (emphasis
 added)).
     Apple suggests that the Board interpreted that portion
 of its petition differently. Apple points to the following
 statement in the Board’s decision: “Petitioner argues that
Case: 20-1403    Document: 72      Page: 16    Filed: 05/12/2021




 16                              UNILOC 2017 LLC   v. APPLE INC.



 Kalmanek’s SETUP message also includes a CODING field
 identifying one or more coding algorithms, which corre-
 spond to a desired quality of service/bandwidth to be im-
 plemented, and that the gate controllers determine if both
 the sender and recipient devices are authorized to invoke
 the codec specification.” Apple, 2019 WL 4492895, *11 (cit-
 ing Petition for IPR, at 36–38). According to Apple, that
 statement reflects that the Board endorsed Apple’s theory
 that the gate controller’s handling of the SETUP message
 satisfies the step of determining an authorization relating
 to codec specification.
     We disagree. As a preliminary matter, in the cited pas-
 sage the Board was merely recounting Apple’s assertions,
 not endorsing them. See id. Moreover, the most reasonable
 reading of pages 36 through 38 of Apple’s petition is that
 the gate controllers of Kalmanek cannot determine an au-
 thorization of codec level using just the SETUP message.
 Supporting that interpretation is Apple’s statement in that
 section of its petition that “the [called party] sends a
 SETUPACK message that includes an acceptable CODING
 parameter,” followed by the statement that the “service
 provider then authorizes the requested quality of service for
 the call.” Petition for IPR, at 37 (emphasis added).
      Apple also argues that other sections of its petition as-
 serted that Kalmanek’s gate controllers perform claim 18’s
 determining step on the SETUP message in relation to co-
 dec specification. Specifically, Apple points to its allega-
 tions concerning the service-type limitation in claim 1, id.
 at 27–29, which Apple cross-referenced in its allegations
 concerning the service-type limitation in claim 18, id. at 52.
 Concerning claim 1’s service-type limitation, Apple stated
 in its petition that “Kalmanek teaches that the gate con-
 troller receives the setup message ([Kalmanek, col. 9, ll.
 40–43]), authorizes a quality of service for the call using
 authentication databases and customer profile information
 ([id. at col. 10, ll. 13–19]), and sets up a gate at the edge
Case: 20-1403      Document: 72    Page: 17   Filed: 05/12/2021




 UNILOC 2017 LLC   v. APPLE INC.                           17



 router based on the authorized quality of service.” Petition
 for IPR, at 29.
     We first note that the above statement is from the por-
 tion of Apple’s petition addressing the service-type limita-
 tion, not the determining step. Setting that aside, we find
 nothing in Kalmanek that supports Apple’s argument. Col-
 umn 10, lines 13 through 19 of Kalmanek generally de-
 scribe the process of verifying that “the quality of service
 desired by a [called or calling party] is no greater than the
 quality of service authorized by the corresponding gate con-
 troller,” and the function of the gate controller in accom-
 plishing that authorization using “authentication
 databases and customer profile information.”
     That passage does not describe when the authorization
 is performed. Nor does it connect that authorization to the
 SETUP message. On the contrary, that passage follows di-
 rectly after Kalmanek’s discussion of the “reservation pro-
 cess.” Kalmanek, col. 10, ll. 6–13. In “step 240” of that
 reservation process, “a reserve message is sent from the
 [calling party] to the originating NED 120.” Id. And in
 “step 250,” “a reserve message is sent from the [called
 party] to the terminating NED 121.” Id. As step 210 of
 Figure 2 makes clear, those “reservation message[s]” are
 distinct from the SETUP message, undercutting Apple’s re-
 liance on column 10 of Kalmanek. See id. at col. 9, ll. 40–
 50.
     Beyond that, the premise of Apple’s statement is incor-
 rect. As the Board explained, “the determination of what
 codec is authorized [in Kalmanek] is made by the [called
 party] rather than the [gate controllers], and the determi-
 nation is made after the SETUP message has already been
 forwarded to the [called party].” Apple, 2019 WL 4492895,
 *17. Hence, Kalmanek does not disclose that the originat-
 ing gate controller determines an authorization regarding
 codec when receiving the SETUP message, because when
 the gate controller receives the SETUP message for a
Case: 20-1403     Document: 72      Page: 18     Filed: 05/12/2021




 18                                UNILOC 2017 LLC   v. APPLE INC.



 particular call, a codec has yet to be selected for that
 call. See Kalmanek, col. 22, ll. 25–53 (“[SETUP message]
 CODING specifies a list of possible encapsulations and cod-
 ing    methods     that    the    originator    will   per-
 form. . . . [SETUPACK message] CODING gives the single
 encapsulation and coding method, of the choices presented
 in the SETUP message, that is acceptable to the destina-
 tion BTI.”).
      Even if it were possible for the originating gate control-
 ler to anticipate which codec will be used before the called
 party selects a codec, such as if the calling party’s list of
 codecs contains only one option, see id. at col. 21, l. 29, there
 is no discussion in Kalmanek regarding how the gate con-
 troller would use that information to provision bandwidth
 and/or regulate call quality before the SETUPACK mes-
 sage has been sent by the called party. Portions of Kal-
 manek that discuss the provisioning of bandwidth and
 regulation of call quality describe those actions as occur-
 ring after the SETUPACK message has been sent by the
 called party, and thus well after the SETUP message has
 passed through the gate controllers. See, e.g., id. at col. 13,
 ll. 18–47 (“At step 330, the originating TIU 170 sends a
 setup message to the originating gate controller
 110. . . . At step 350, the setup message is forwarded from
 the terminating gate controller 111 to the terminating TIU
 171. . . . At step 360, . . . a setup acknowledgment message
 is sent to the TIU 170. . . . At step 370, the network re-
 sources for the call are reserved. . . . [A] reserve message
 is sent from the originating TIU 170 to the originating
 NED 120 and from the terminating TIU 170 to the termi-
 nating NED 121 . . . .”); id. at col. 28, ll. 2–12 (“The
 RESERVE message is sent by the BTI in the first stage of
Case: 20-1403      Document: 72          Page: 19   Filed: 05/12/2021




 UNILOC 2017 LLC   v. APPLE INC.                                19



 resource allocation. . . . BANDWIDTH is the specification
 of the actual bandwidth desired at this time.”). 5
     We conclude, therefore, that Apple’s petition fails to es-
 tablish that Kalmanek renders claim 18 obvious because
 Apple pointed to—and could only point to—both the
 SETUP and SETUPACK messages in Kalmanek when al-
 leging invalidity of claim 18 of the ’552 patent. The Board
 came to the same conclusion, reasoning that Apple’s alle-
 gations with respect to claim 18 were insufficient because
 Apple asserted that “the gate controllers authorize the co-
 dec specified in the SETUPACK message” but separately
 asserted that “the message” for purposes of claim 18’s fil-
 tering step was “the initial SETUP message.” Apple, 2019
 WL 4492895, *18. That conclusion was not erroneous.
                                   III
     We affirm the Board’s construction of “intercepting”
 and the Board’s related holding that claims 1–17 and 23–
 25 of the ’552 patent are unpatentable. We also affirm the
 Board’s holding that Apple failed to demonstrate by a pre-
 ponderance of the evidence that claims 18–22 are un-
 patentable.
                          AFFIRMED




     5    Apple asserted an alternative obviousness theory
 in its petition, contending that it would have been obvious
 for a person of ordinary skill to modify Kalmanek’s system
 such that its gate controllers would determine authoriza-
 tions of codec levels for the calling party and the called
 party. See Petition for IPR, at 38. On appeal, Apple has
 not argued that the Board erred in its consideration of that
 alternative theory, and Apple has not advanced the sub-
 stance of that theory in its briefing.
Case: 20-1403   Document: 72    Page: 20   Filed: 05/12/2021




 20                            UNILOC 2017 LLC   v. APPLE INC.



                         COSTS
 No costs.